DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 25-30 are directed to a computer-implemented comprising receiving data, analyzing data, and providing recommendations to a user device. Claims 25-30 are directed to “a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor”.   The claims do not include additional elements that are sufficient to amount to significantly more than the judiciary exception because the generally cited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.
Please also note that much of the language following certain terms, such as “for remedying”, “for preventing”, “for implementing”, “to determine”, or “to perform”, would be interpreted as intended use.  Additionally, the term “computer-readable medium” is non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-17, 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratnasingam [US 2017/0305434]
Claim 1.    A method for wireless communication, comprising: receiving, at a wireless device (the observer/subject user device including portable devices 102a, 103b, 102c such a cellular/smart phone, tablet or laptop computer, see Figs. 1a, 1b, para [0099]), an input from a user of the wireless device (the user interface of cellular/smart phones 102a, 102b, 102c including voice and/or touch screen input, see para [0086]);
identifying a motor vehicle (the input message identity or ID of the surrounding vehicles to be identified as a target vehicle by the observer user device, see Fig. 1b, para [0020, 0051, 0090]) and a feedback message for the motor vehicle based at least in part on the input (providing a feedback message to the subject driver based at least on one or more driver performance message including alert, caution, warning and/or driving event to the user, see Fig. 4, para [0008, 0132-0137]); and
transmitting, based at least in part on identifying the motor vehicle and the feedback message, the feedback message from the wireless device to the motor vehicle via a wireless communications link between the wireless device and the motor vehicle (the 

Claim 2.    The method of claim 1, wherein identifying the motor vehicle comprises:
identifying one or more motor vehicles within a radius of the user, the one or more motor vehicles including the motor vehicle (the identifying each of vehicle devices 102a to 102k within a geographic region 102, see Figs. 1a, 1b, para [0098, 0119]);
displaying a map of the one or more motor vehicles based at least in part on trajectory information (displaying neighboring vehicles on a map, see Fig. 3, para [0130]); and
receiving a selection of the motor vehicle from the user via a touchscreen interface or a voice-controlled interface based at least in part on displaying the map of the one or more motor vehicles (the user chooses the correct vehicle icon by touching screen on the cellular/smart phone, see Figs. 2, 3b para [0127]).

Claim 3.    The method of claim 1, wherein identifying the motor vehicle comprises:
identifying an outlier criteria associated with the motor vehicle in relation to one or more motor vehicles within a radius of the user (providing a feedback message to the subject driver based at least on one or more driver performance message including alert, caution, warning and/or driving event in a geographic region, see Fig. 4, para [0008, 0132-0137]); and
outputting, to the user and based at least in part on the outlier criteria, a suggested motor vehicle to receive the feedback message, wherein the input confirms 

Claim 4.    The method of claim 3, further comprising: outputting, to the user, a suggested feedback message based at least in part on the outlier criteria, wherein the input confirms the suggested feedback message as the feedback message (whether an instant feedback message to the subject driver based at least on one or more driver performance message including alert, caution, warning and/or driving event, see Fig. 4, para [0008, 0132-0135]).

Claim 5.    The method of claim 1, wherein identifying the motor vehicle comprises:
probing the motor vehicle (the using of image and/or text recognition programming to assist in the identification of a target vehicle, see Fig. 2, para [0051, 0127]); and identifying, based at least in part on the probing, at least one of a descriptive name 

Claim 6.    The method of claim 1, wherein identifying the motor vehicle comprises:
identifying a photograph of the motor vehicle (the recognition image or photo of the target vehicle, see para [0051]);
comparing the photograph to a database of vehicle photographs; and identifying a match based at least in part on the comparison (the vehicle icons including make, model, color, photo, shape, size and other features is/are used to easily identify a vehicle from the display screen by a user’s comparison, see Figs. 3a, 3b, para [0131]).

Claim 7.    The method of claim 1, wherein identifying the motor vehicle comprises: identifying information from the input that is manually entered by the user (the user manually enter data information by keyboard, voice, and/or touch screen, see para [0051, 0086]).

Claim 8.    The method of claim 1, wherein transmitting the feedback message to the motor vehicle comprises: transmitting the feedback message as part of a broadcast message that is configured to reach any motor vehicle within a radius of the user (the 

Claim 9.    The method of claim 1, further comprising: restricting a number of feedback messages the user is allowed to send based at least in part on a time period, or a token bucket mechanism, or a geographic area, or any combination thereof (the target vehicle device may send feedback message in a predetermined time intervals back to the observer/subject user, see Fig. 8a, para [0053, 0137]).

Claim 10.    The method of claim 1, wherein the input comprises positive feedback, or negative feedback, or information indicating one or more actions performed by the motor vehicle, or a code mapped to a particular vehicle action, or any combination thereof (the negative/positive rating in driver profile, driver performance, see Fig. 6, para [0177-0182], and taking appropriate action, see para [0149]).

Claim 11.    The method of claim 1, further comprising: accessing user profile information for the user; identifying that a quantity of negative feedback messages sent by the user satisfies a threshold (the received driver profiles may include of the driver performance messages with a negative rating message, see para [0057]); and displaying, based at least in part on the quantity of negative feedback messages satisfying the threshold, a suggested positive feedback message for the motor vehicle on a display included in or coupled with the wireless device, wherein the feedback message comprises the suggested positive feedback message (the sending driver 

Claim 12.    The method of claim 1, wherein the user is a pedestrian or is in a second motor vehicle (the pedestrians, second and/or third vehicles, see Figs. 1a, 1b, para [0044]).

Claim 13.    The method of claim 1, wherein the feedback message is sent using a vehicle-to-everything or vehicle-to-vehicle protocol (the feedback message communications between V2V or V2X, see Fig. 1b, para [0051]).

Claim 14.    A method for wireless communication, comprising: receiving a feedback message at a motor vehicle; identifying a vehicle identifier in the feedback message;
determining, at the motor vehicle, that the feedback message is intended for the motor vehicle based at least in part on identifying the vehicle identifier; and displaying, on a display of the motor vehicle, information based at least in part on the feedback message (as cited in respect to claim 1 above and including the vehicle identifiers, see para [0093]).

Claim 15.    The method of claim 14, wherein determining the motor vehicle is an intended recipient of the feedback message comprises: identifying an attribute of the motor vehicle that is stored in a storage of the motor vehicle or in a cloud storage (the 

Claim 16.    The method of claim 14, wherein displaying the information on the display of the motor vehicle comprises: displaying a notification of the feedback message, or information from the feedback message, or a warning based at least in part on the feedback message or information indicating one or more actions performed by the motor vehicle, or a code mapped to a particular vehicle action, or any combination thereof (as cited in respect to claims 4 and 10 above).

Claim 17.    The method of claim 14, further comprising: delaying display of the information until the motor vehicle comes to a stop (the predetermined time period or distance related to a parking to park and stopping of vehicle, see para [0044]), or until the motor vehicle is shifted into park, or until a source of the feedback message is separated from the motor vehicle by a first threshold distance, or until a quantity of motor vehicles within a second threshold distance satisfies a threshold quantity (the first and second predetermined threshold and/or distances between the vehicles, see Fig. 1b, para [0120]).




Claim 21.    The method of claim 14, further comprising: determining an aggregate driving score for the motor vehicle based at least in part on the feedback message and one or more prior feedback messages received at the motor vehicle; and displaying the aggregate driving score on the display of the motor vehicle (the system provides an aggregate feedback messages, calibrating messages and/or coaching recommendations based on the at least integral rating and/or driver score and displaying of that message to a driver/user device 102, see abstract, see Figs. 3a-e, 4, para [0008, 0050]).

Claim 22.    The method of claim 14, further comprising: transmitting a message based at least in part on the feedback message to a device included in a wireless communications network (the wireless communication network 104, see Figs.1a, 1b).

Claim 23.    The method of claim 14, wherein receiving the feedback message at the motor vehicle comprises: receiving the feedback message as part of a broadcast message configured to reach any motor vehicle within a radius of a user associated with the feedback message (the area 102, see Figs. 1b, 2).



Claim 25.    An apparatus for wireless communication (the portable device 102a or 170, see Fig. 1a, 11), comprising: a processor (the processor 172, see Fig. 11), memory coupled with the processor (the memory 176, see Fig. 11); and instructions stored in the memory and executable by the processor (the processor module 172 computer readable storage medium and instructions, see para [0206-0208]) to cause the apparatus to: receive, at a wireless device, an input from a user of the wireless device; identify a motor vehicle and a feedback message for the motor vehicle based at least in part on the input; and transmit, based at least in part on identifying the motor vehicle and the feedback message, the feedback message from the wireless device to the motor vehicle via a wireless communications link between the wireless device and the motor vehicle (as cited in respect to the method claim 1 above).

Claim 26. The apparatus of claim 25, wherein the instructions to identify the motor vehicle are executable by the processor to cause the apparatus to: identify one or more motor vehicles within a radius of the user, the one or more motor vehicles including the motor vehicle; display a map of the one or more motor vehicles based at least in part on trajectory information; and receive a selection of the motor vehicle from the user via a touchscreen interface or a voice-controlled interface based at least in part on displaying 

Claim 27.    The apparatus of claim 25, wherein the instructions to transmit the feedback message to the motor vehicle are executable by the processor to cause the apparatus to: transmit the feedback message as part of a broadcast message that is configured to reach any motor vehicle within a radius of the user (the sending of feedback message data with the nearby or surrounding vehicles in a geographic region, see Figs. 1a, 1b, para [0137]).

Claim 28.    An apparatus for wireless communication, comprising: a processor,
memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a feedback message at a motor vehicle; identify a vehicle identifier in the feedback message; determine, at the motor vehicle, that the feedback message is intended for the motor vehicle based at least in part on identifying the vehicle identifier; and display, on a display of the motor vehicle, information based at least in part on the feedback message (as cited in respect to claims 1, 14 and 25 above, and including the vehicle identifiers, see para [0093]).

Claim 29.    The apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: determine an aggregate driving score for the motor vehicle based at least in part on the feedback message and one or more prior 

Claim 30. The apparatus of claim 28, wherein the instructions to receive the feedback message at the motor vehicle are executable by the processor to cause the apparatus to: receive the feedback message as part of a broadcast message configured to reach any motor vehicle within a radius of a user associated with the feedback message (as cited in respect to claim 23 above, and see the area 102, see Figs. 1b, 2).

Conclusion
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teaching and/or suggesting of:
Receiving a second feedback message; determining that the second feedback message is intended for the motor vehicle based at least in part on information in the second feedback message; and identifying a correlation between the feedback message and the second feedback message, wherein displaying the information is based at least in part on the correlation between the feedback message and the second feedback message.
Receiving a third feedback message; identifying user profile information for a source of the third feedback message; and discarding the third feedback message or adjusting the displayed information based at least in part on the user profile information.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michael discloses the electronic tracking device is configured to receive and respond to interrupts and/or commands from one or more of: authorized or approved sources and/or devices such as operators and users of a system.  A processor or controller of or in communication with the electronic tracking device, biometric data acquisition devices, user-input mechanisms (on-board touch screen, mobile telephone, smartphone, or personal communication device (PCD) of the registered owner of the vehicle, emergency call devices), RFID transmitters, speed camera transmitters, and parking meters.	[US 2012/0323690]
Lund et al discloses a method and apparatus for operating a first device. The first smart phone device obtains environment information in proximity to the first device and receives one or more communication messages from a second device and the message(s) includes relevance criteria, wherein the relevance criteria indicates one or more devices, one or more sets of device characteristics, one or more lanes, one or more intersections or areas, one or more pedestrian paths or bicycle paths, one or more signal characteristics from the second device or any combination thereof.  One or more communication messages may be provided or displayed to one or more user devices that are associated with the first device. The communication message(s) may provide other notifications or additional alerts, such as auditory notification, haptic feedback.
[US 2021/0056852]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/07/2021